No evidence was adduced to establish the fact that defendant knowingly left the scene of the accident. To the contrary, the testimony of the defendant’s witnesses proved conclusively that the taxicab driver was not aware of the fact that his taxicab came in contact with complainant’s car. There is no violation of Vehicle and Traffic Law, section 70, subdivision 5-a, unless it is shown beyond a reasonable doubt that the defendant had knowledge that there was an accident. (People v. Thomas, 232 App. Div. 475; People v. Shlansky, 256 N. Y. 538; People ex rel. Scott v. Goldman, 236 App. Div. 788.) Judgment reversed, the information dismissed and the fine remitted. Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.